I am unable to agree with the conclusion reached by Mr. Justice BOYLES. The commission has taken the position that notwithstanding an opinion rendered by the attorney general, Act No. 8, § 16, Pub. Acts 1933 (Ex. Sess.), as amended (Comp. Laws Supp. 1940, § 9209-31, Stat. Ann. 1942 Cum. Supp. § 18.987), does not allow a discount of 15 per cent. on liquor sold to private clubs for resale to its members.
The court said in Home Insulation Co. v. State Board of TaxAdministration, 298 Mich. 657:
"The writ of mandamus lies only to enforce performance of a clear legal right or ministerial duty."
And in Quandt v. Schwass, 286 Mich. 433, 438:
"It is well settled that the writ of mandamus is one of grace and not of right and will be granted only where the duty that is sought to be enforced is clear and positive." Citing Toan v.McGinn, 271 Mich. 28, and Taylor v. Isabella Circuit Judge,209 Mich. 97.
Section 16 provides that "establishments" shall be allowed a discount of 15 per cent. This section *Page 448 
does not say "clubs" and I am unwilling to extend the meaning of the word "establishments" to include nonprofit organizations operating solely for the benefit and comfort of their own members and thereby permit this selected group of individuals to purchase their liquors at a discount price which the general public cannot share. I cannot say that the legislature clearly and positively intended to include such private clubs in the term "establishments" as used in section 16. The writ should be denied.
CHANDLER, C.J., concurred with BUSHNELL, J.